Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  
In claim 6, line 2, “the second direction” lacks antecedent basis.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 39 – 40 and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,892,576 (“Pat. ‘576). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 39, claim 1 of Pat. ‘576 claims a socket connector configured to mount to a component comprising: 
a first member (base, col. 8, ln. 45) having opposite ends, a first passageway extending between the opposite ends, and a channel extending outwardly from the first passageway (col. 8, ln. 45 – 47); 
a second member (barrel, col. 8, ln. 48) including a wall having opposite ends, a second passageway extending between the opposite ends of the wall, and a flange extending outwardly from the wall, the wall being seated within the first passageway of the first member and the flange being seated within the channel of the first member, wherein the second member is configured for movement within the first member (col. 8, lns. 48 – 54); 
a first biasing member engaging a first side of the flange and surrounding the wall (col. 8, lns. 55 – 56); 
a second biasing member engaging a second, opposite side of the flange (col. 8, lns. 57 – 58); and 
a contact seated within the second passageway of the second member (col. 8, lns. 59 – 60).
Regarding claim 40, claim 1 of Pat. ‘576 claims wherein the first member is a base and wherein the second member is a barrel (col. 8, lns. 45 – 48).
Regarding claim 44, claim 1 of Pat. ‘576 claims wherein the first biasing member is engaged between the first side of the flange and the first member, and wherein the second biasing member is engaged between the second side of the flange and the first member (col. 8, lns. 55 – 58).

Claims 41 – 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of Pat. ‘576. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 41, claim 2 of Pat. ‘576 claims wherein the first biasing member is a wave spring (col. 8, lns. 61 – 62).
Regarding claim 42, claim 2 of Pat. ‘576 claims wherein the second biasing member is a wave spring (col. 8, lns. 61 – 62).
Regarding claim 43, claim 2 of Pat. ‘576 claims wherein each of the first and second biasing members is a wave spring (col. 8, lns. 61 – 62).

Claims 46 – 47, 51, and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of Pat. ‘576. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 46, claim 7 of Pat. ‘576 claims wherein an outer surface of the first member is configured to engage a wall forming a through-hole of the component (the outer surface is serrated, col. 9, lns. 8 – 9, and it is understood that the serrations are capable of engaging a wall of a through-hole of a component).
Regarding claim 47, claim 7 of Pat. ‘576 claims wherein the outer surface of the first member is serrated (col. 9, lns. 8 – 9).
Regarding claim 51, claim 7 of Pat. ‘576 claims a socket connector configured to mount to a component comprising: 
a base having opposite ends, a first passageway extending between the opposite ends, and a channel extending outwardly from the first passageway (col. 8, lns. 45 – 47); 
a barrel including a wall having opposite ends, a second passageway extending between the opposite ends of the wall, and a flange extending outwardly from the wall, the wall being seated within the first passageway of the base and the flange being seated within the channel of the base, wherein the barrel is configured for movement within the base (col. 8, lns. 48 – 54); 
a first biasing member engaging a first side of the flange and surrounding the wall (col. 8, lns. 55 – 56); and 
a second biasing member engaging a second, opposite side of the flange (col. 8, lns. 57 – 58), 
wherein an outer surface of the base is configured to engage a wall forming a through- hole of the component, and wherein the outer surface of the base is serrated (col 9, lns. 8 – 9, and it is understood that the serrated outer surface of the base results in the outer surface of the base being capable of engaging a wall of a through-hole of a component). 
Regarding claim 53, claim 7 of Pat. ‘576 claims a contact seated within the second passageway of the barrel (col. 8, lns. 59 – 60). 

Claims 1 – 6, 10, 12 – 14, 25 – 27, 29, 31, 33, 37, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Pat. 576 in view of U.S. Pat. No. 5,769,652 (“Wider”)
Regarding claim 1, claim 1 of Pat. ‘576 claims a socket connector comprising: 
a first member (base, col 8, ln. 45), the first member being configured to be mounted to a first electrical component (col. 8, lns. 43 – 45), the first member having first and second opposite ends (col. 8, ln. 45), the first member defining a first passageway which extends therethrough in a first direction (col. 8, lns. 45 – 46) and which is open to at least one of the first and second ends of the first member (the base accepts a barrel which serves as a socket connection member for an external electrical device, thus it is understood that the passage is open at least at one end to accept the barrel and to make the barrel available for external electrical connection, see col. 8, lns. 45 – 46 and 51 – 54); 
a second member (barrel, col. 8, ln. 48), the second member being configured to receive a second electrical component (the barrel holds a contact and the assembly is a socket connector, thus it is understood that a mating electrical component is received by the barrel, see col. 8, lns. 43, 59 – 60), the second member being configured for movement within the first member (col. 8, lns. 53 – 54), the second member having first and second opposite ends (col. 8, ln. 48), the second member defining a second passageway which extends therethrough in the first direction (col. 8, ln. 49 – 50) and which is open to at least one of the first and second ends of the second member (the contact is in the second passageway and it is understood that at least one end of the passageway is open so that the contact can connect to a mating connector and so the assembly can be a socket connector, see col. 8, lns. 43 and 59 – 60), the second passageway bounded by an inner surface of a wall of the second member (it is understood that the passageway within a barrel is bounded by an inner wall), the wall being positioned within the first passageway (it is understood that the contact serves as a connector between a mating member and a second electrical member connected to the base, thus the second passageway is understood to be open to both a first end to serve as a socket connector and to a second end to allow for connection through the base, and thus the inner wall defining the second passageway is within the first passageway because the barrel is within the first passageway, see col. 8, ln. 43 and 48 – 54), the second member being configured to be held by the first member such that the second member cannot be separated from the first member (the barrel is held within a channel by the barrel’s flange and by two biasing members engaging the flange, see col. 8, lns. 46 – 47, 50 – 58); and 
a third member (biasing member, col. 8, lns. 55 – 58).
Pat. ‘576 does not claim the first, second, and third members as being at least partially formed of a conductive material, or the third member being configured to maintain an electrical connection between the first member and the second member, to thereby maintain an electrical connection between the first electrical component and the second electrical component.
However, Wider teaches a socket connector with a base (18) and barrel (14), and a biasing member (44). Each is partially conductive (see Fig. 1 and col. 2, lns. 52 – 55), and the biasing member is configured to maintain an electrical connection between the first member and the second member, to thereby maintain an electrical connection between the first electrical component and the second electrical component (see Figs. 1 and 9 and col. 7, lns. 55 – 64). It would have been obvious to make each structure at least partially conductive and to make the third member as configured to maintain electrical connection between the first and second members, as taught by Wider, because this allows the socket connector to carry an additional signal, and where the signal is a ground signal the structure will also provide electromagnetic shielding for the connector.
Regarding claim 2, Wider further teaches wherein a first base passageway is open to both first and second ends of the base, and wherein a second barrel passageway is open to both first and second ends of the barrel (see Fig. 1). It would have been obvious to have both passageways open to both ends of the first and second members, because this enables mating with electrical connector structures at the outer ends, while also enabling internal routing of conductive structures within the socket connector as the conductive structures extend between the barrel and base.
Regarding claim 3, claim 1 of Pat. 576 claims wherein the first member defines a channel which extends outwardly from the first passageway in a second direction, wherein the first direction is different from the second direction, and wherein the second member has a flange which extends outwardly from an outer surface of the wall in the second direction, the flange being at least partially positioned within the channel of the first member (col. 8, lns. 45 – 53).
Regarding claim 4, claim 1 of Pat. ‘576 as modified by Wider results in the third member serving as a conductive member which is part of the conductive path for the connector, and thus the claim language wherein the third member is configured to maintain an electrical connection between the first member and the flange of the second member is disclosed by the combination discussed above because the claimed interaction point between the third and second member is at the flange and thus the electrical pathway is through the flange.
Regarding claim 5, claim 1 of Pat. ‘576 claims wherein the channel is not open to either of the first or second ends of the first member (it is understood that the channel is a groove extending outwardly from the passageway, see col. 8, lns. 46 – 47, and thus defines a space separate from the passageway and is not open to the ends of the passageway).
Regarding claim 6, claim 1 of Pat. ‘576 claims wherein the first direction is a longitudinal direction (the passageway extends between ends of a barrel and thus it is understood that the passageway extension direction is along the longitudinal axis of the barrel), and wherein a second direction is a radial direction (barrels have a radial direction), the radial direction being orthogonal to the longitudinal direction (radial directions are orthogonal to the longitudinal direction of barrels).
Regarding claim 10, claim 1 of Pat. ‘576 claims wherein the third member is a biasing member (col. 8, ln. 55).
Regarding claim 12, claim 1 of Pat. ‘576 claims a contact that is held in the second passageway of the second member (col. 8, lns. 59 – 60), the contact being configured to maintain an electrical connection between the second electrical component and the second member, to thereby maintain an electrical connection between the first electrical component and the second electrical component (it is understood that the contact provides for electrical connection between first and second components, and that the barrel carries the contact and the electrical signal).
Regarding claim 13, claim 1 of Pat. ‘576 claims a socket connector comprising: 
a first member (base, col 8, ln. 45), the first member being configured to be mounted to a first electrical component (col. 8, lns. 43 – 45); 
a second member (barrel, col. 8, ln. 48), the second member being configured to receive a second electrical component (the barrel holds a contact and the assembly is a socket connector, thus it is understood that a mating electrical component is received by the barrel, see col. 8, lns. 43, 59 – 60), the second member being held by the first member (the barrel is held within a channel by the barrel’s flange and by two biasing members engaging the flange, see col. 8, lns. 46 – 47, 50 – 58), the second member configured to be floatable relative to the first member (Col. 8, lns. 53 – 54, the movement is understood to be floating); and 
a third member (biasing members, col. 55 – 57).
Pat. ‘576 does not claim the first, second, and third members as being at least partially formed of a conductive material, the second member floatable relative to the first while maintaining an electrical connection between the first member and the second member, to thereby maintain an electrical connection between the first electrical component and the second electrical component, or the third member being configured to maintain an electrical connection between the first member and the second member, to thereby maintain an electrical connection between the first electrical component and the second electrical component.
However, Wider teaches a socket connector with a base (18) and barrel (14), and a biasing member (44). Each is partially conductive (see Fig. 1 and col. 2, lns. 52 – 55), the barrel floats relative to the base (see Figs. 1 and 9), and the biasing member is configured to maintain an electrical connection between the first member and the second member, to thereby maintain an electrical connection between the first electrical component and the second electrical component (see Figs. 1 and 9 and col. 7, lns. 55 – 64), and maintaining an electrical connection between the first member and the second member, to thereby maintain an electrical connection between the first electrical component and the second electrical component (44 maintains the electrical connection during the floating). It would have been obvious to make each structure at least partially conductive and to make the third member as configured to maintain electrical connection between the first and second members, as taught by Wider, because this allows the socket connector to carry an additional signal, and where the signal is a ground signal the structure will also provide electromagnetic shielding for the connector.
Regarding claim 14, claim 1 of Pat. ‘576 claims a contact that is held in the second passageway of the second member (col. 8, lns. 59 – 60), the contact being configured to maintain an electrical connection between the second electrical component and the second member, to thereby maintain an electrical connection between the first electrical component and the second electrical component (it is understood that the contact provides for electrical connection between first and second components, and that the barrel carries the contact and the electrical signal).
Regarding claim 25, claim 1 of Pat. ‘576 claims a socket connector comprising: 
a first member (base, col 8, ln. 45), the first member being configured to be mounted to a first electrical component (col. 8, lns. 43 – 45); 
a second member (barrel, col. 8, ln. 48), the second member being configured to receive a second electrical component (the barrel holds a contact and the assembly is a socket connector, thus it is understood that a mating electrical component is received by the barrel, see col. 8, lns. 43, 59 – 60), the second member being held by the first member (the barrel is held within a channel by the barrel’s flange and by two biasing members engaging the flange, see col. 8, lns. 46 – 47, 50 – 58), the second member configured to be floatable relative to the first member; and 
first and second biasing members which are held within the first member.
Pat. ‘576 does not claim the first and second members as being at least partially formed of a conductive material, or the third member being configured to maintain an electrical connection between the first member and the second member, to thereby maintain an electrical connection between the first electrical component and the second electrical component.
However, Wider teaches a socket connector with a base (18) and barrel (14), and a biasing member (44). Each is partially conductive (see Fig. 1 and col. 2, lns. 52 – 55), the barrel floats relative to the base (see Figs. 1 and 9), and the biasing member is configured to maintain an electrical connection between the first member and the second member, to thereby maintain an electrical connection between the first electrical component and the second electrical component (see Figs. 1 and 9 and col. 7, lns. 55 – 64). It would have been obvious to make each structure at least partially conductive and to make the third member as configured to maintain electrical connection between the first and second members, as taught by Wider, because this allows the socket connector to carry an additional signal, and where the signal is a ground signal the structure will also provide electromagnetic shielding for the connector.
Regarding claim 26, claim 1 of Pat. ‘576 claims wherein the second member has an outer cylindrical wall and a flange which extends outwardly from the outer cylindrical wall (col. 8, lns. 48 – 50, it is understood that the barrel wall is cylindrical), wherein the flange is configured to cause the second member to be held by the first member (col. 8, lns. 50 – 54).
Regarding claim 27, claim 1 of Pat. ‘576 claims wherein the flange has a first outer surface, wherein the first member has a first inner surface, and wherein the first biasing member is held between the first outer surface of the flange and the first inner surface of the first member (col. 8, lns. 52 – 56, it is understood that the first biasing member within the channel engages the channel to enable the biasing member to function).
Regarding claim 29, claim 1 of Pat. ‘576 claims wherein the flange has a second outer surface, wherein the first member has a second inner surface, and wherein the second biasing member is held between the second outer surface of the flange and the second inner surface of the first member (col. 8, lns. 52 – 58, it is understood that the second biasing member within the channel engages the channel to enable the biasing member to function).
Regarding claim 31, claim 1 of Pat. ‘576 claims wherein the second biasing member surrounds the outer cylindrical wall of the second member (col. 8, lns. 57 – 58).
Regarding claim 33, claim 1 of Pat. ‘576 claims wherein the first biasing member surrounds the outer cylindrical wall of the second member (col. 8, lns. 55 – 56).
Regarding claim 37, claim 1 of Pat. ‘576 claims a contact that is held in the second member (col. 8, lns. 59 – 60), the contact being configured to maintain an electrical connection between the second electrical component and the second member, to thereby maintain an electrical connection between the first electrical component and the second electrical component (it is understood that the contact provides for electrical connection between first and second components, and that the barrel carries the contact and the electrical signal).
Regarding claim 45, Wider further teaches a cap attached to the contact and the second member (the exterior conductive shell 34 covers and protects inner portions of the barrel, and 34 is directly attached to portions of the barrel and is indirectly attached to contact 78). It would have been obvious to make the conductive portion of the barrel a cap as taught by Wider, because the conductive portion not only serves to carry a signal but also serves to surround and protect other portions of the barrel assembly.
Claims 7 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of Pat. ‘576 in view of Wider
Regarding claim 7, claim 17 of Pat. ‘576 claims wherein the first electrical component is a printed circuit board, and wherein the second electrical component is a pin.
Regarding claim 9, claim 17 of Pat. ‘576 claims wherein the printed circuit board has a through-hole formed therein to define an inner wall, wherein the first member is configured to be mounted to the inner wall.

Claims 11, 28, 30, 32, 34, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of Pat. ‘576 in view of Wider.
Regarding claim 11, claim 2 of Pat. ‘576 claims wherein the biasing member is a wave spring (col. 8, lns. 61 – 62).
Regarding claim 28, claim 2 of Pat. ‘576 claims wherein the first biasing member is a wave spring (col. 8, lns. 61 – 62).
Regarding claim 30, claim 2 of Pat. ‘576 claims wherein the second biasing member is a wave spring (col. 8, lns. 61 – 62).
Regarding claim 32, claim 2 of Pat. ‘576 claims wherein the second biasing member is a wave spring (col. 8, lns. 61 – 62).
Regarding claim 34, claim 2 of Pat. ‘576 claims wherein the first biasing member is a wave spring (col. 8, lns. 61 – 62).
Regarding claim 36, claim 2 of Pat. ‘576 claims wherein the first and second biasing members are wave springs (col. 8, lns. 61 – 62).


Claims 48, 50, 52, and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Pat. ‘576 in view of U.S. Pat. No. 5,516,303 (“Yohn”).  
Regarding claim 48, claim 1 of Pat. ‘576 claims a socket connector comprising: 
a first member, the first member being configured to be mounted to a first electrical component; 
a second member, the second member being configured to be mounted to a second electrical component, the second member having an outer wall and a flange extending outwardly therefrom, the flange being configured for movement between the upper and lower side walls of the first member, the outer wall having an upper end and a lower end, , the second member having a second passageway which extends therethrough; and 
a third member, the third member being positioned between, and configured to be in contact with both of, the flange and one of the upper and lower side walls of the first member.
However, Yohn teaches a socket connector with a first member (56), a second member (60), and a third member (94), each of the members being conductive (see Fig. 1 and at least col. 3, lns. 6 – 8),  the first member (56) having a generally cylindrical shape (see Fig. 1), the first member having a cross-section defined by an outer wall having an upper end and a lower end (see the cross section of 56 in Fig. 1, with an upper end of the lip and a lower end of the lip), an upper side wall extending from the upper end (upper cylinder wall extends from the top of the lip), a lower side wall extending from the lower end (lower cylinder wall extends from the bottom of the lip), a free end of each of the upper and lower side walls defining upper and lower openings, respectively, of the first member (see Fig. 1), the upper and lower openings defining a first passageway therebetween (see Fig. 1). 
It would have been obvious to form the first member as taught by Yohn, with the shape, lip, and walls as discussed above, because the first member will be able to be fit within an aperture for mounting, with the lower wall helping situate the first member, and the upper wall will help guide and protect a mating connecting entering the top end.
Regarding claim 50, claim 1 of Pat. ‘576 claims a socket connector configured to mount to a component, the socket connector comprising: 
a base (col 8, ln. 45) having opposite ends, a passageway extending between the opposite ends, and a channel extending outwardly from the passageway (col. 8, lns. 45 – 47); 
a barrel (col. 8, ln. 48) including a wall having opposite ends, a passageway extending between the opposite ends of the wall, and a flange extending outwardly from the wall, the wall being seated within the passageway of the base and the flange being seated within the channel of the base, wherein the barrel is configured for movement within the base (col. 8, lns. 48  - 54); 
a biasing member engaging the flange and surrounding the wall (col. 8, lns. 55 – 56); and 
a contact seated within the passageway of the barrel (col. 8, lns. 59 – 60), 
wherein the barrel has first and second opposite ends (col. 8, ln. 48). 
Pat. ‘576 does not claim at least one of the first and second opposite ends of the barrel protruding outwardly relative to an outer surface of the base, the passageway extending through the first and second opposite ends of the barrel. However, Yohn teaches a socket connector with a base (56) and barrel (60), where a mating end of the barrel protrudes outwardly relative to an outer surface of the base (see the end near the lead line of numeral 60 extending beyond an outer surface of 56, Fig. 1), and passageway extending through the first and second opposite ends of the barrel (member 60 has a passageway extending entirely therethrough the barrel, see Fig. 1). It would have been obvious to situate the barrel as taught by Yohn, because the extended barrel portion will make it easier to mate with an incoming mating member. Furthermore, it would have been obvious to make the passageway extend through the ends of the barrel because this allows the barrel to form a socket connector structure at one end while also allowing for the conductive structure within the barrel to extend to the base at the other end.
Regarding claim 52, Yohn further teaches a lip extending outwardly from the outer surface of the base (see the lip resting on the upper surface of 52 in Fig. 1). It would have been obvious to form a lip on the base as taught by Yohn, because the lip helps ensure that the base is situated at a correct depth within a mounting through hole of an electrical member. 
Regarding claim 54, Yohn further teaches a cap attached to the contact and the barrel (62 is a protective covering over barrel portions, and is directly attached to the barrel portions and is indirectly attached to the contact 68). It would have been obvious to form the barrel with a cap as taught by Yohn, because the cap protects interior components of the barrel assembly and also can be used to conduct signals.  

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Pat. ‘576 in view of Wider and further in view of Yohn.  
Regarding Claim 8, claim 1 of Pat. ‘576 as modified by Wider does not disclose wherein the printed circuit board has a surface and a through-hole formed therethrough to define an inner wall, wherein the first member is configured to be mounted to the surface of the printed circuit board and at least a portion of the second member is configured to be positioned within the through-hole of the printed circuit board and not contact the inner wall, along with the remaining elements of the claim.
However, Yohn teaches a base member 56 and barrel 60, where the base member and barrel are both mounted within a through hole  58 of a printed circuit board (see Fig. 1), including wherein the printed circuit board (52) has a surface (upper portion of 52) and a through-hole (58) formed therethrough to define an inner wall (see Fig. 1), wherein the base (56) is configured to be mounted to the surface of the printed circuit board (see Fig. 1) and at least a portion of the barrel (60) is configured to be positioned within the through-hole of the printed circuit board (see Fig. 1) and not contact the inner wall (see Fig. 1). It would have been obvious to modify the first and second members in view of the base and barrel of Yohn, so that the base and barrel were both within the through hole of the board, because locating more of the connector assembly within the through hole will lower the profile of the connector and allow the connector to be used in assemblies a lower profile connector is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, and 9 – 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wider.
Regarding claim 1, Wider discloses a socket connector comprising: 
a first member (18) which is at least partially formed of a conductive material (see at least col. 7, lns. 62 – 64), the first member being configured to be mounted to a first electrical component (17), the first member having first and second opposite ends (see Fig. 1 and Fig. 3), the first member defining a first passageway which extends therethrough in a first direction and which is open to at least one of the first and second ends of the first member (see Figs. 1 and 3); 
a second member (14) which is at least partially formed of a conductive material (see at least col. 7, lns. 62 – 64), the second member being configured to receive a second electrical component (14 presents a socket for a mating component), the second member being configured for movement within the first member (see Figs. 1 and 9), the second member having first and second opposite ends (see Fig. 1), the second member defining a second passageway which extends therethrough in the first direction and which is open to at least one of the first and second ends of the second member (see Fig. 1), the second passageway bounded by an inner surface of a wall of the second member (the interior wall surface within 14), the wall being positioned within the first passageway (a portion of the interior wall extends within 18), the second member being configured to be held by the first member such that the second member cannot be separated from the first member (see Figs. 1 and 9); and 
a third member (44) which is at least partially formed of a conductive material (see at least col. 7, lns. 62 – 64), the third member being configured to maintain an electrical connection between the first member and the second member, to thereby maintain an electrical connection between the first electrical component and the second electrical component (see at least col. 7, lns. 62 – 64).
Regarding claim 2, Wider discloses wherein the first passageway is open to both of the first and second ends of the first member (see Figs. 1 and 3), and wherein the second passageway is open to both of the first and second ends of the second member (see Fig. 1).
Regarding claim 6, Wider discloses wherein the first direction is a longitudinal direction (horizontal direction in Fig. 1), and wherein a second direction is a radial direction (radial to cylinder 14), the radial direction being orthogonal to the longitudinal direction (see Fig. 1).
Regarding claim 7, Wider discloses wherein the first electrical component (17) is a printed circuit board (col. 5, lns. 30 – 31), and wherein the second electrical component is a pin (78 is capable of mating with a pin structure).
Regarding claim 9, Wider discloses wherein the printed circuit board has a through-hole formed therein to define an inner wall (hole 90 where portion 32 is mounted), wherein the first member is configured to be mounted to the inner wall (32 mounts to inner wall portion of 90).
Regarding claim 10, Wider discloses wherein the third member (44) is a biasing member (See Figs. 1 and 9).
Regarding claim 11, Wider discloses wherein the biasing member (44) is a wave spring (see Figs. 1 and 9 and col. 7, ln. 62).
Regarding claim 12, Wider discloses a contact (78) that is held in the second passageway of the second member, the contact being configured to maintain an electrical connection between the second electrical component and the second member, to thereby maintain an electrical connection between the first electrical component and the second electrical component (see Figs. 1 and 9 and col 7, lns. 58 – 61).
Regarding claim 13, Wider discloses a socket connector comprising: 
a first member (18)which is at least partially formed of a conductive material (see at least col. 7, lns. 62 – 64), the first member being configured to be mounted to a first electrical component (17); 
a second member (14) which is at least partially formed of a conductive material (see at least col. 7, lns. 62 – 64), the second member being configured to receive a second electrical component (14 presents a socket for a mating component), the second member being held by the first member (see Figs. 1 and 9), the second member configured to be floatable relative to the first member while maintaining an electrical connection between the first member and the second member (see Figs. 1 and 9, and at least col. 7, lns. 62 – 64), to thereby maintain an electrical connection between the first electrical component and the second electrical component (see at least col. 7, lns. 62 – 64); and 
a third member which is at least partially formed of a conductive material (see at least col. 7, lns. 62 – 64), the third member being positioned between the first and second members in order to maintain the electrical connection between the first member and the second member (see Fig. 1 and col. 7, lns. 62 – 64).
Regarding claim 14, Wider discloses a contact (78) that is held by the second member, the contact being configured to maintain an electrical connection between the second electrical component and the second member, to thereby maintain an electrical connection between the first electrical component and the second electrical component (see Figs. 1 and 9 and col 7, lns. 58 – 61).
Allowable Subject Matter
Claims 15 – 24 are allowed.
Claims 35, 38, 49, and 55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 15, the prior art does not disclose or suggest the claimed socket connector including a base having a passageway; a barrel which has a barrel passageway bounded by an inner surface of a wall of the barrel, the wall being positioned within the base passageway, the barrel being in electrical connection with the base; and a removable alignment device which is formed of a non-conductive material, the removable alignment device having an inner wall, an outer wall, an end wall and a base wall, the end wall closing off a first end of the inner wall, the base wall separating a second end of the inner wall from the outer wall, the inner wall being at least partially positioned within the barrel passageway, the inner wall being separated from the wall of the barrel, the outer wall engaging an outer surface of the wall of the barrel, along with the remaining elements of the claim.
Regarding Claim 35, the prior art does not disclose or suggest the claimed socket connector including a removable alignment device which is formed of a non-conductive material, the removable alignment device having an inner wall, an outer wall, an end wall and a base wall, the end wall closing off a first end of the inner wall, the base wall separating a second end of the inner wall from the outer wall, the inner wall being at least partially positioned within the outer cylindrical wall of the second member, the outer wall being at least partially positioned around the outer cylindrical wall of the second member, along with the remaining elements of the claim.
Regarding Claim 38, the prior art does not disclose or suggest the claimed socket connector including a removable alignment device which is formed of a non-conductive material, the removable alignment device having an inner wall, an outer wall, an end wall and a base wall, the end wall closing off a first end of the inner wall, the base wall separating a second end of the inner wall from the outer wall, the inner wall being at least partially positioned within the contact, the outer wall being at least partially positioned around the second member, along with the remaining elements of the claim.
Regarding Claim 49, the prior art does not disclose or suggest the claimed socket connector including a first member which is at least partially formed of a conductive material, the first member defining a first passageway which extends therethrough, a channel positioned between the first and second ends, the channel being open to the first passageway and defining an inner diameter of the first member; a second member which is at least partially formed of a conductive material, the second member having a flange, the flange being configured for movement within the channel; and a third member which is at least partially formed of a conductive material, the third member being positioned within the channel between the first member and the flange, the third member configured to be in contact with both the first member and the flange, the third member having an outer diameter, wherein the inner diameter of the first member and the outer diameter of the third member are substantially the same, along with the remaining elements of the claim.
Regarding Claim 55, the prior art does not disclose or suggest the claimed socket connector including wherein the cap comprises a first annular wall which defines a central passageway, a second wall extending radially outwardly from and perpendicular to the first annular wall of the cap, and a third annular wall extending from and perpendicular to the second wall of the cap and parallel to the first annular wall of the cap, along with the remaining elements of the claim.
The prior art, including Wilde and Yohn, do not disclose or teach the recited alignment device. Furthermore, the prior art does not disclose biasing members positioned in a channel and contacting a flange and having the claimed diameters as require by the claim. Finally, the prior art does not disclose or teach the annular wall structures of claim 49, and it would not have been obvious to modify Pat. ‘576 to obtain the required annular wall structures. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/            Examiner, Art Unit 2833                                                                                                                                                                                            

/OSCAR C JIMENEZ/            Examiner, Art Unit 2833